DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 20190254744 A1; 8/222019).
Regarding claim 1, Miller teaches a tissue treatment system (Abstract) comprising: 
a base unit having a power source and a reservoir for containing a cooling fluid (Fig. 1D, power 140, cooling 138; [0025] “cooling system 138; [0027] “conduct cooling 
an applicator connected with the base unit via a cable (Fig. 1D, 120), the applicator comprising: 
a tissue cooling element constructed and arranged to engage biological tissue for treatment, the tissue cooling element including channel structure there-through (Fig. 1D, 110; [0030]), 
a light source powered by the power source and constructed and arranged to generate light energy directed to the tissue cooling element and thus to the biological tissue (Fig. 1D, light source 134), 
a first fluid passage between the reservoir and the channel structure of the tissue cooling element to deliver cooling fluid through the tissue cooling element (Fig. 1D, 148; [0030] “Cooling connection 148 can comprise both supply and return cooling channels”), and 
a second fluid passage between the channel structure and the reservoir to return the cooling fluid to the reservoir, the second fluid passage being associated with the light source to direct cooling fluid to the light source prior to being returned to the reservoir (Fig. 1D, 148; [0030] “Cooling connection 148 can comprise both supply and return cooling channels”), 
wherein the first and second fluid passages define a single cooling fluid circulation loop to cool both the tissue cooling element and the light source, and wherein a portion of each of the first and second fluid passages is disposed in the cable (Fig. 
Regarding claim 2, Miller teaches wherein the tissue cooling element is light guide or a transparent window (Fig. 1D, 114; [0020] “Optics 114 can include lenses, mirrors, windows, and/or optical fibers”).
Regarding claim 4, Miller teaches wherein the light source is a flashlamp ([0020] “flashlamps”, a flashlamp and laser rod, or a diode laser ([0025] “diode laser”).
Regarding claim 5, Miller teaches a pump for pumping the cooling fluid from the reservoir (Fig. 1D, cooling 138; [0025] “Cooling system 138 can use any refrigeration technology”; [0027] “Cooling connection 148 can conduct cooling fluids from cooling system 138”; [0030] “closed-loop cooling system”; refrigeration technology inherently requires pump to pump cooling fluid through system), the system further comprising a heat exchanger constructed and arranged to keep a temperature of the cooling fluid pumped by the pump to near ambient temperature ([0025] “fans or free convection or forced-air cooling systems”).
Regarding claim 6, Miller teaches wherein the heat exchanger includes a radiator ([0025] “Cooling system 138 can use any refrigeration technology”; a radiator is inherent to a refrigeration system).
Regarding claim 7, Miller teaches a pump for pumping the cooling fluid from the reservoir (Fig. 1D, cooling 138; [0025] “Cooling system 138 can use any refrigeration technology”; [0027] “Cooling connection 148 can conduct cooling fluids from cooling system 138”; [0030] “closed-loop cooling system”; refrigeration technology inherently requires pump to pump cooling fluid through system), the system further comprising a 
Regarding claim 8, Miller teaches wherein the cooling module includes a thermoelectric cooling module ([0025] “thermoelectric cooling”) or compressor refrigerator system.
Regarding claim 9, Miller teaches wherein the light source is a diode laser ([0025] “diode laser” and the second fluid passage communicates with channels in the diode laser (Fig. 1D, 148; [0025] “cool light source”; [0027] “Cooling connection 148 can conduct cooling fluids from cooling system 138 through umbilical 120 to handpiece 110 in order to cool diode laser 118”; [0030]).
Regarding claim 13, Miller teaches a tissue treatment system comprising: 
a base unit having a power source and a reservoir for containing a cooling fluid (Fig. 1D, power 140, cooling 138; [0025] “cooling system 138; [0027] “conduct cooling fluids from cooling system 138”; [0030]; cooling system contains cooling fluid and so has a reservoir),  
an applicator connected with the base unit via a cable (Fig. 1D, 120), the applicator comprising: 
a light source powered by the power source and constructed and arranged to generate light energy (Fig. 1D, light source 134), 
a light guide disposed adjacent to the light source for directing the light energy to biological tissue, the light guide being constructed and arranged to engage the biological tissue for treatment (Fig. 1B-1D, 110), 

at least one hot side plate mounted to the hot side of the thermoelectric cooler ([0025] “thermoelectric cooling”; [0030] it is inherent that thermoelectric cooling has a hot side plate), 
a first fluid passage structure between the reservoir and the hot side plate to deliver cooling fluid to the hot side plate to chill the cold side of the thermoelectric cooler and thus cool the light guide to cool the biological tissue ([0025]; [0030]; Fig. 1D, 148), and 
a second fluid passage structure between the hot side plate and the reservoir to return the cooling fluid to the reservoir, the second fluid passage structure being associated with the light source to direct cooling fluid to the light source prior to being returned to the reservoir ([0025]; [0030]; Fig. 1D, 148) 
wherein the first and second fluid passage structures define a single cooling fluid circulation loop to cool both the light guide and the light source (Fig. 1D, 148; [0030] “Cooling connection 148 can comprise both supply and return cooling channels”), and 
wherein a portion of each of the first and second fluid passage structure is disposed in the cable (Fig. 1D, 148 goes through cable 120; [0030] “Cooling connection 148 can comprise both supply and return cooling channels”).
Regarding claim 20, Miller teaches a method of cooling a tissue treatment system, the system including a base unit having a power source and a reservoir for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1, 13 above, in view of Gustavsson (US 20090182397 A1; 7/16/2009; cited in IDS).
Regarding claim 3, Miller does not teach wherein the cooling fluid is water or antifreeze. However, Gustavsson teaches in the same field of endeavor (Abstract) wherein the cooling fluid is water ([0034] “water as a coolant”) or antifreeze. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miller to include water as a cooling fluid as taught by Gustavsson because water is suitable for use as a coolant ([0030]); MPEP 2144.06-2144.07 art recognized suitability equivalence for the same purpose and art recognized suitability for an intended purpose.
Regarding claim 17, Miller does not teach wherein the cooling fluid is water or antifreeze. However, Gustavsson teaches in the same field of endeavor (Abstract) .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim above 1, in view of Freiberg (US 5422899 A; 6/6/1995).
Regarding claim 10, Miller does not teach wherein the light source includes a flashlamp and laser rod, and the light source is disposed in a bath of the cooling fluid created by the second fluid passage. However, Freiberg teaches in the same field of endeavor (Abstract) the light source includes a flashlamp and laser rod (Fig. 1), and the light source is disposed in a bath of the cooling fluid (Fig. 1). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miller to include a flashlamp and laser rod with the light source disposed in a bath of the cooling fluid as taught by Freiberg because this enables aggressive tissue cutting while avoid negative heating effects to tissue and laser (Col. 1 lines 15-35).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 13 above, in view of Altshuler (US 20020173780 A1; 11/21/2002).
Regarding claim 14, Miller does not teach wherein the light guide is a prism. However, Altshuler teaches in the same field of endeavor (Abstract; [0008]; [0013]) the light guide is a prism ([0113]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miller to use a prism as taught by Altshuler because this enables the desired refraction of light to be delivered for treatment ([0113]; Fig. 1).
Regarding claim 15, in the combination of Miller and Altshuler, Altshuler (relied upon above for prism) teaches wherein the cold side of the thermoelectric cooler is mounted directly to the prism (Fig. 26; [0113] “Waveguide 5 may be in the form of a rectangular prism”; [0135] “The mechanism includes components 71 removing heat from the side surface of waveguide 5. Component 71 may be circulating cooling fluid or may be a Peltier or other thermoelectric component.”; it is inherent that the cold side would be placed on waveguide in order to cool).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 13 above.
Regarding claim 18, Miller does not teach wherein two thermoelectric coolers and two hot side plates are provided, the first fluid passage structure being disposed between the reservoir and each hot side plate to deliver cooling fluid to each hot side plate to chill the cold side of each thermoelectric cooler and thus cool the light guide, and the second fluid passage structure being disposed between each hot side plate and the reservoir to return the cooling fluid to the reservoir, the second fluid passage structure being associated with the light source to direct cooling fluid from each hot side .

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 20 above, in view of Eckhouse (US 5849029 A; 12/15/1998).
Regarding claim 21, Miller does not teach wherein the tissue cooling element is a transparent window or light guide including channel structure there-through, the channel structure communicating with the first and second passage structures so that the cooling fluid can flow through the channel structure. However, Eckhouse teaches in the same field of endeavor (Abstract) wherein the tissue cooling element is a transparent window or light guide including channel structure there-through, the channel structure communicating with the first and second passage structures so that the cooling fluid can flow through the channel structure (Fig. 1-2; Col. 4 lines 31-37). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miller to include these features as taught by Eckhouse because this enables cooing of the treatment site via the window (Col. 4 lines 25-30).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 20 above, in view of Altshuler (US 20020173780 A1; 11/21/2002).
Regarding claim 22, Miller does not teach wherein the tissue cooling element is a light guide in the form of a prism. However, Altshuler teaches in the same field of endeavor (Abstract; [0008]; [0013]) the light guide is a prism ([0113]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miller to use a prism as taught by Altshuler because this enables the desired refraction of light to be delivered for treatment ([0113]; Fig. 1).
In the combination of Miller and Altshuler, Miller teaches providing at least one thermoelectric cooler having a hot side and a cold side, with a hot side plate being coupled to the hot side of the thermoelectric cooler and the cold side of the thermoelectric cooler being associated with the light guide ([0025] “thermoelectric cooling”; [0030] it is inherent that thermoelectric cooling has cold and hot side plates and that cold side is associated with light guide in order to cool), 
delivering the cooling fluid through the first passage structure and to the hot side plate to cool the cold side of the thermoelectric cooler and the light guide and thus cool the biological tissue ([0025]; [0030]; Fig. 1D, 148).

Allowable Subject Matter
Claims 11-12, 16, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claims 11-12 when taken as a whole, comprising, 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claim 16 when taken as a whole, comprising, in addition to the other recited claim elements, cold side plate mounted to the prism and hot side plate mounted to portion of the light source, wherein the first fluid passage structure is configured to deliver the cooling fluid to the hot side plate to chill the cold side of the thermoelectric cooler and the cold side plate and thus cool the light guide. Claim 19 is dependent from claim 16 and so for similar reasons is not taught by the prior art.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
Akopov (US 7097656 B1) teaches phototherapy device with cooling (Abstract) in which coolant and thermoelectric elements with radiator are used to cool device that possesses lamp and reflector with prism as waveguide (Fig. 1; Col. 5 line 43 to Col. 6 line 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792